The opinion of the court was delivered by
Yan Syckel, J.
Anderson, the plaintiff below, tendered the conductor on a car of the company defendant below a mutilated $1 note for his car fare. The conductor refused to accept the note because it was imperfect, and put Anderson off the car for not paying his fare. Thereupon Anderson brought suit to recover damages for the alleged wrongful act of the conductor.
The evidence of Anderson was that a piece one inch and a quarter by one inch and a half had been torn from the upper *249left-hand corner of the bill, while the evidence on the part of the company was that the piece torn off was two and a half inches by one inch and three-quarters.
The trial court was requested by the counsel of the company to charge the jury that the note was not a legal tender for the car fare, which request the court refused to grant.
On the contrary, the court did charge that the note was a legal tender.
To the refusal to charge as requested and to the charge as made the defendant company excepted, and error is thereupon assigned.
The case of Jersey City and Bergen Railroad Co. v. Morgan, 23 Vroom 60, is relied upon to support the ruling of the trial court, but it is not parallel. There a genuine silver coin, worn smooth'by use, not appreciably diminished» in weight, and distinguishable as a coin duly issued from the mint, was held to be a legal tender.
The United States statutes make certain paper money legal tender, but there is no provision that part of such notes shall be impressed with that quality.
The rules of the Treasury Department with regard to the redemption of mutilated notes relate simply to redemption and do not make such notes legal tender.
The company was not under any obligation to take upon itself the burden of applying to the Treasury Department at Washington for a perfect note nor to assume the risk of failing to obtain it. The conductor had the right to demand an entire bill, and was not bound to accept one from which a portion had been torn. If any part was absent which might aid in determining whether it was a genuine bill, he was under no duty to receive it. The portion torn off the bill presented in this case constituted a substantial mutilation of it. It was not a legal tender, and the trial court erred in refusing so to charge.
The judgment below should therefore be reversed.
*250For affirmance—None.
For reversal—The Chancellor, Collins, Depue, Dixon, Garrison, Gummere, Lippincott, Ludlow, Yan Syokel, Adams, Bogert, Hendrickson, Krueger, Nixon, Yredenburgh. 15.